DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, and 10-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by U. S. Publication No. 2015/0205992 to Rowe. 
Regarding Claims 1 and 12, Rowe teaches a multispectral imaging device comprising: an illuminator configured to emit light emitting diode (LED) light for skin illumination to a skin (Fig. 1 teaches illuminator 139 and 109 to image a skin); and a detector configured to allow light reflected from the skin to be incident on a camera, wherein the illuminator is disposed on an outer side of the detector such that a path of the LED light emitted from the illuminator is formed externally to the detector and a path 
Regarding Claim 2, Rowe teaches that the detector comprises: an optical lens configured to refract the light reflected from the skin (fig. 1 element 113 is a lens); and a first polarizing plate configured to polarize the light refracted by the optical lens in a first direction, and wherein the camera is disposed on a center axis of the first polarizing plate and the optical lens (para 014 teaches an illumination polarizer and second polarizer at the detector end).  
Regarding Claim 3, Rowe teaches that the detector further comprises: a shield configured to internally receive the optical lens and the first polarizing plate, and wherein the illuminator is disposed on an outer side of the shield (fig. 1 and fig. 15 element 1538 is a shielded detector wherein the illuminator is disposed outside the shield).  
Regarding Claim 4, Rowe teaches that the illuminator comprises: an LED substrate on which a plurality of LED light sources is mounted (para 0070 and 0108 teaches plurality of led’s mounted); and a plurality of band-pass filters provided to be in contact with at least a portion of the plurality of LED light sources, and wherein the LED substrate is in a ring shape (para 0070 and 0108 teaches plurality of led’s mounted in a ring shape).  
Regarding Claim 5, Rowe teaches that the plurality of LED light sources includes one ultraviolet (UV) LED, one near infrared (NIR) LED, and a plurality of white LEDs or a plurality of LEDs having different wavelengths corresponding to a 23Attorney Docket No.: 3726.009 center wavelength of the plurality of band-pass filters, and wherein the plurality of band-pass filters is 
Regarding Claim 6, Rowe teaches that a number of the band-pass filters is less than a number of the white LEDs by one (para 0103 teaches band pass filters).  
Regarding Claim 10, Rowe teaches a cover configured to internally receive the illuminator and the detector, wherein the cover allows the illuminator and the detector to be disposed in a darkroom such that an external light influence corresponding to the light reflected from 24Attorney Docket No.: 3726.009 the skin or the LED light emitted from the illuminator is blocked (para 0060 teaches dark-field imaging).  
Regarding Claim 11, Rowe teaches that the cover comprises: a connecting member used for attachment to a mobile device, and wherein the connecting member is adjustable in length (para 013, 040, and 0108 teaches a portable electronic device).  
Regarding Claim 13, Rowe teaches that the illuminator comprises: an LED substrate on which a plurality of LED light sources is mounted (para 0070 and 0108 teaches plurality of led’s mounted in a ring shape); and a plurality of band-pass filters provided to be in contact with at least a portion of the plurality of LED light sources, wherein the LED substrate includes an inclined plane formed to be inclined toward the skin, and wherein the plurality of LED light sources is mounted on the inclined plane (fig. 1 and 15b teaches that the led sources are on an inclined plane para 0103 teaches band pass filters).  

Regarding Claim 14, Rowe teaches that the illuminator further comprises: a diffusion plate disposed to be in contact with the plurality of band-pass filters in a direction in which the LED light is promoted, to diffuse the LED light (para 0103 teaches band pass filters and para 0069 teaches optical diffusers); and a first polarizing plate disposed to be in contact with the diffusion plate in the direction in which the LED light is promoted, to polarize the LED light diffused by the diffusion plate in a first direction (para 014 teaches an illumination polarizer and second polarizer at the detector end).  
Regarding Claim 15, Rowe teaches a shield provided in a cylindrical shape to internally receive the detector, wherein the shield is configured to prevent the LED light diffused by the diffusion plate from being introduced to the path of the light scattered or reflected by the skin (fig. 15b element 1538 cylindrical shape).  
Regarding Claim 16, Rowe teaches that the detector comprises: a second polarizing plane configured to polarize the light scattered or reflected by the skin in a second direction orthogonal to the first direction, and wherein the second polarizing plate is configured to prevent light reflected from the skin from being incident on the camera (fig. 1 teaches different paths for illuminator and detector and para 014 teaches an illumination polarizer and second polarizer at the detector end).  
Regarding Claim 17, Rowe teaches that the detector further comprises: an optical lens configured to refract the light polarized by the second polarizing plate; and wherein the skin, the second polarizing plate, the optical lens, and the camera are on a same line (fig. 1 teaches different paths for illuminator and detector and para 014 teaches an illumination polarizer and second polarizer at the detector end).  
Regarding Claim 18, Rowe teaches that the LED substrate is in a ring shape, the detector is disposed to penetrate the LED substrate, and the plurality of LED light sources is radially arranged on the LED substrate at intervals (para 0070 and 0108 teaches plurality of led’s mounted in a ring shape).  
Regarding Claim 19, Rowe teaches a cover configured to internally receive the illuminator and the detector, wherein the detector is disposed on a center axis of the cover and the illuminator is spaced apart from the center axis in a radial direction (fig. 1 teaches the detector and illuminator are spaced apart).  
Regarding Claim 20, Rowe teaches that the one end of the cover is disposed adjacent to the camera, 26Attorney Docket No.: 3726.009 the other end of the cover is disposed adjacent to the skin, and the cover has a cross-sectional area that decreases from one end toward the other end (fig. 1 element 117c is a cover with a cross sectional area that decreases from one end to another).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record are U. S. Publication No. 2015/0205992 to Rowe; U. S. Publication No. 2015/0164327 to Yaroslavsky et al.; and U. S. Publication No. 2006/0251408 to Konno et al. none of the prior art alone or in combination teaches “wherein the plurality of LED light sources and the plurality of band-pass filters are .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793